Title: From Levett Harris to Louisa Catherine Johnson Adams, 12 February 1815
From: Harris, Levett
To: Adams, Louisa Catherine Johnson



St: Petersburg 31 Jany. 12 February 1815.

Mr Harris has the honor to hand herewith inclosed to Mrs Adams the several passports and Letters Required for her journey to Berlin and Paris. Vizt.
1. Padrogena or order for Relays; to which is Subjoined a Circular Letter from the Minister of the Interior, to the Post Masters on the Road— This paper had better be given in Charge to the Confidential Servant, as it will be necessary to produce it at every Stage.
2. Russian Passport from the directing Minister of Foreign Affairs—This passport will be to be produced at the Gate of the City—it way also be required at Riga Mitau and at the Frontier.
3 & 4 Passports from the French and Russian Ministers. The latter will be of use on Mrs Adams’s Arrival at Memel & Berlin—At Memel Mrs A will take horses from the Extra–Post, which is the usual mode of travelling in Prussia.
5. Letters of Credit and Recommendation for Riga, Memel, Konigsberg & Berlin—Information has already been given to the different persons addressed on this Occasion who will hasten to Shew every Attention to Mrs Adams.
